ITEMID: 001-72573
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SZABLINSKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ms Irena Szablińska, is a Polish national who was born in 1947 and lives in Łódź, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 December 1991, upon the applicant’s request, the Director of the Łódź District Office (Urząd Rejonowy) issued a decision and ordered division of the applicant’s property into a number of smaller plots, designated for construction purposes. By the same decision seven of these plots were expropriated and acquired by the Łódź municipality, for the purpose of road construction. The applicant did not appeal against this decision and consequently, it became final on 30 December 1991.
On 2 February 1993 the Director of Łódź District Office determined the amount of compensation to be paid to the applicant for the expropriated plots at PLZ (old zlotys) 333,240,000. The applicant contested this decision and asked for a new expert opinion in order to re-assess the value of the plots.
In view of the new expert opinion, on 18 June 1993 the Director of Łódź District Office set the amount of compensation to be paid to the applicant at PLZ 745,590,000. The Łódź Municipal Board (Zarząd Miasta) lodged an appeal against this decision with the Governor of Łódź. On 30 July 1993 the Governor of Łódź upheld the contested decision. The Łódź Municipal Board appealed to the Supreme Administrative Court (Naczelny Sąd Administracyjny). On 31 May 1994 the Supreme Administrative Court quashed the contested decision. The court ordered that the amount of compensation to be paid to the applicant should be reconsidered by the second-instance authority.
On 31 August 1994 the Łódź Governor quashed the first-instance decision of 18 June 1993 and remitted the case to the first instance authority. On 21 November 1994 the Director of the Łódź District Office for the third time set the amount of applicant’s compensation, this time at PLZ 612,900,000. Both, the applicant and the Łódź Municipal Board appealed
On 30 March 1995 the Governor of Łódź (Wojewoda Łódzki), acting of his own motion, considered that the expropriation decision of 16 December 1991 had been given in a flagrant breach of substantive provisions of administrative law. In the Governor’s opinion acquisition of lands for road construction by municipalities should have been done by way of a civil contract between the applicant and the municipality. Expropriation would only have been possible had the applicant refused to accept conditions of the proposed contract. However, due to the fact that some of the plots as created by the 1991 decision had already been sold by the applicant, the Governor refused to declare this decision null and void as it had already created irreversible legal consequences.
The applicant lodged an appeal against this decision. On 15 July 1996 the Minister of Land Administration and Housing (Minister Gospodarki Przestrzennej i Budownictwa) quashed Governor’s decision of 30 March 1995 and remitted the case.
On 9 September 1996 the Governor of Łódź stayed the compensation proceedings until termination of the proceedings concerning the validity and lawfulness of the expropriation decision of 16 December 1991.
On 28 February 1997 the Governor of Łódź declared the decision of 16 December 1991 null and void in so far as it concerned expropriation of the plot no. 70/101, designated for broadening of an existing street. It was further stated that the plot no. 70/101 should be acquired again by the municipality by entering into a civil contract with the applicant or, in the absence of an agreement on the price, by a new expropriation decision, as provided for by the 1985 Land Administration and Expropriation Act.
The applicant appealed against this decision, submitting that as a result of this decision the plots sold to third parties would lose access to a public road, which they had had through the plot no. 70/101.
On 6 August 1997 the Director of the Office of Housing and Town Development (Prezes Urzędu Mieszkalnictwa i Rozwoju Miast) quashed the contested decision and remitted the case to the Governor of Łódź for reconsideration.
On 2 September 1997 the applicant lodged an appeal with the Supreme Administrative Court against the decision of 6 August 1997 alleging that it was in breach of substantive administrative law. On 24 April 1998 the Supreme Administrative Court dismissed the applicant’s appeal, considering that the decision was given in compliance with the law. As a result of this decision, the Łódź municipality was to return the plot no. 70/101 to the applicant.
On 10 August 1998 the Governor of Łódź discontinued the proceedings in which the validity of the 1991 division and expropriation decision was examined. The case was subsequently transmitted to the Łódź Self-Government Board of Appeal (Samorządowe Kolegium Odwoławcze).
On 6 November 1998 the Łódź Self-Government Board of Appeal declared the decision of 16 December 1991 null and void in so far as it concerned expropriation of the plot no. 70/101, finding that it had been issued in a breach of the 1985 Act on land administration and expropriation. The Board of Appeal refused to declare this decision null and void in its entirety, despite its legal flaws, because of the irreversible legal consequences that had ensued.
As a result of this decision the plot no. 70/101 was returned to the applicant.
On 27 April 1999 the Supreme Administrative Court dismissed the applicant’s appeal against the decision of 6 November 1998. The court held that applicant had failed to comply with the formal requirements attached to this remedy, as she had not lodged a request to have the decision reconsidered by the Łódź Self-Government Board of Appeal. This decision is final.
